DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This communication is in response to the amendments filed on 04/04/2022.
Claims 1-20 are pending.
Claims1, 10 and 19 further amended.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 8-11; claims 1, 10 and 19; filed on 04/04/2022. Applicant argues that the prior art of record fails to teach or suggest the following claim limitation, “displaying the conference application on the sidebar of the conference display while the video streams from the network conference are displayed on the conference display”
Examiner’s ResponseWith regards to applicant’s argument of 35 USC 103, pages 8-11; claims 1, 10 and 19; filed on 04/04/2022 have been fully considered but they are not persuasive. With regards to claim limitation, “displaying the conference application runs on the sidebar of the conference display while the video streams from the network conference are displayed on the conference display”, The specification (076)  discloses user, host provides an application dialog window, sidebar display. The specification further discloses (069) run conference applications in sidebar. Stevens (031) discloses presenter computer (with) sidebar UI (which) functions as a console—i.e., an interface—through which the presenter or other user can conduct the collaboration session (online meeting and or conference). Stevens (030)  further discloses provide sidebar UI, collaboration service program executing on computer (031) sidebar UI (that) functions as a console i.e., an interface through which the presenter or other user can conduct the collaboration session sidebar UI to provide a view of  application program. Therefore the Examiner believes that Stevens does teach or suggest a sidebar interface for executing and displaying/proving a view for collaborative session applications such as live online meeting and/or conferences.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20100262925) in view of Stevens (US20100318940) and in further view of Poel (US20190272141).
As to claim 1, Liu teaches(¶0003 share a predefined area of the presenter's computer screen with an attendee; ¶0043 real time communication during an online collaborative meeting; ¶0050 conference, shared application; ¶0060 screen shot of the image, provided, shared to viewer; ¶0083 applications, such as online conference meeting) the method comprising: participating in a network conference containing a plurality of attendee devices  using a client application in a user's device; (¶0002 Online collaborative computing sessions, such as interactive conferences (e.g., conferences/meetings); ¶0021 collaboration session comprises a plurality of  participant devices, attendee devices; ¶0068 participate in an online collaborative computing session; ¶0079 participates in online collaborative computing session  with one or more attendee devices) displaying, on a conference display, video streams from the network conference on the user's device; (¶0025 deliver content; ¶0031 sharing (e.g.,, video) (during) online meeting; ¶0032 display content; ¶0033 captured, video, unicast to the other participants; ¶0076 viewable portions of the presenter device that are  transmitted to attendee devices) running the conference application from the client application during the network conference, (¶0047 operating, application during a data conference; ¶0069 executing application; ¶0083 applications, such as online conference meeting) while the video streams from the network conference are displayed on the conference display; (¶0031 sharing (e.g.,, video) (during) online meeting, ¶0032 display content; ¶0033 provide real; ¶0044 display the content, on screen) and transmitting the screen shot to attendees of the network conference for displaying the screen shot to at least a portion of the plurality of attendee devices during the network conference. (¶0021 plurality of participant devices, attendee devices are configured to view/receive content submitted or shared by “presenter devices; ¶0062 screen shot was transmitted to the viewer's computer; ¶0076 hared visual region may be transmitted to the attendee devices).
Although Liu teaches the method recited above, wherein Liu fails to expressly teach displaying, on a sidebar of the conference display, a plurality of conference applications during the network conference, selecting a conference application from the plurality of conference applications via the sidebar during the network conference and displaying the conference application on the sidebar of the conference display while the video streams from the network conference are displayed on the conference display.
Steven, however discloses, displaying, on a sidebar of the conference display, a plurality of conference applications during the network conference; (¶0003 web meeting/conferencing application; ¶0016 multiple icons; each icon references a function and/or feature—i.e., functionality—of the application; ¶0017 icons displayed in the sidebar UI; ¶0035 display  options during collaboration session) selecting a conference application from the plurality of conference applications via the sidebar during the network conference; (¶0016 selecting the icon; multiple icons; each icon references a function and/or feature—i.e., functionality—of the application; ¶0034 selecting  icon in the sidebar UI; ¶0035 application sharing, during collaboration session) displaying the conference application on the sidebar of the conference display (¶0025 host or present the collaboration session, such as live meeting; ¶0029 conduct a collaboration session using an instance of the collaboration service program; ¶0030 provide sidebar UI, collaboration service program executing on the attendee computer; ¶0031 displaying a sidebar UI  on  computer; sidebar UI functions as a console i.e., an interface—through which the presenter or other user can conduct the collaboration session; sidebar UI to provide  view) while the video streams from the network conference are displayed on the conference display; (¶0005 meeting contents displayed on screen; ¶0025 computer is used to present session, live meeting).
Thus given the teaching of Stevens it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Stevens and Liu for One of ordinary skill in the art would be motivated to allow for displaying and selecting multiple applications via a sidebar user interface. One of ordinary skill in the art would be motivated to allow for document annotation such as question-and-answer chat feature. (See  Stevens para 0032)
Although the combination of Liu and Stevens teach the method recited above, wherein the combination of Liu and Stevens fail to expressly teach capturing a screen shot of a display window generated by the conference application at the sidebar during the network conference.
Poel, however discloses, capturing a screen shot of a display window generated by the conference application at the sidebar during the network conference; (¶0079 screen shots correspond to display screens that may be used during a conferencing session; ¶0082 screen shot shared in a side bar; ¶0218 device presenting the screen shot; into a side bar window; ¶0247 captures the content; ¶0282 screen shot with window).
Thus given the teaching of Poel it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Poel, Liu and Stevens for capturing a screenshot via sidebar during a conference session. One of ordinary skill in the art would be motivated to allow for a camera device to capture and generate content. (See Poel para 0261)
As to claim 2, the combination of Liu, Stevens and Poel teach the method recited in claim 1, wherein Liu further teaches the method of claim 1, wherein the operation of participating comprises participating in the network conference to communicate with one or more attendees over at least one of a wired and wireless network. (¶0020 number of participants interact (via) web conferences, online meetings; ¶0021 plurality of participant devices, attendee devices; ¶0027 communicating data over physical/wireless links coupled to the network).  
As to claim 3, the combination of Liu, Stevens and Poel teach the method recited in claim 1, wherein Liu further teaches the method of claim 1, wherein the operation of selecting comprises selecting the conference application from a plurality of installed conference applications. (¶0023 installed, applications; ¶0032 multiple applications; ¶0044 applications as selected; ¶0083 applications, such as online conference meeting).
As to claim 4, the combination of Liu, Stevens and Poel teach the method recited in claim 3, wherein Liu further teaches the method of claim 3, further comprising installing the plurality of installed conference applications from a network server. (¶0002 share applications supported by a network of servers; ¶0023 installed, applications; ¶0032 multiple applications; ¶0083 applications, such as online conference meeting).
As to claim 5, the combination of Liu, Stevens and Poel teach the method recited in claim 1, wherein Liu further teaches the method of claim 1, wherein the operation of selecting comprises: selecting an application selector to view a list of the plurality of conference applications; and selecting the conference application from the list. (¶0035 select the file pointer; ¶0049 select one or more applications; ¶0069 list may comprise one or more entries comprise an application name; ¶0083 applications, such as online conference meeting). 
As to claim 6, the combination of Liu, Stevens and Poel teach the method recited in claim 1, wherein Liu further teaches the method of claim 1, wherein the conference application is configured as a web application that can be executed by a web browser. (¶0083 applications, such as online conference meeting; web browser-based applications).
As to claim 7, the combination of Liu, Stevens and Poel teach the method recited in claim 6, wherein Liu further teaches the method of claim 6, wherein the client application includes a version of a web browser and the operation of running comprises running the client application as a web application using the version of the web browser. (¶0025 web server application (via) client computer; ¶0042 client browser, webserver; ¶0083 applications, such as online conference meeting; web browser-based applications).
As to claim 8, the combination of Liu, Stevens and Poel teach the method recited in claim 6, wherein Liu further teaches the method of claim 1, wherein the operation of selecting comprises selecting more than one conference application and the operation of running comprises running the more than one conference application to display more than one application user interface, respectively. (¶0002 applications executed; ¶0017 displayed applications; ¶0049 select one or more applications; ¶0083 applications, such as online conference meeting). 
As to claim 9, the combination of Liu, Stevens and Poel teach the method recited in claim 6, wherein Liu further teaches the method of claim 1, wherein the operations of capturing and transmitting are performed in response to a user activating a selector. (¶0035 allow a host/presenter, any other participant who has been given privileges to select the file pointer; ¶0036 selected content; ¶0044 screen are captured, transmitted to the viewer's computer, and displayed on the viewer's computer screen).
As to claim 10, Liu teaches an apparatus for sharing a screen shot of a conference application during a network conference, (¶0003 share a predefined area of the presenter's computer screen with an attendee; ¶0043 real time control and communication during an online collaborative meeting; ¶0060 screen shot of the image, provided, shared to viewer; ¶0083 applications, such as online conference meeting) the apparatus comprising: a processor configured to: run a client application to participate in a network conference; (¶0028 processor(s) executing on the device one or more applications (e.g., for collaborative computing sessions);  ¶0030 online meeting application, client)  display, on a conference display of an attendee device, video streams from the network conference; (¶0025 deliver content; ¶0032 display  content; ¶0033 captured, video, unicast to the other participants; ¶0076 viewable portions of the presenter device that are  transmitted to attendee devices) run the conference application from the client application during the network conference, (¶0028 processor(s) executing on the device one or more applications (e.g., for collaborative computing sessions);  ¶0030 online meeting application, client; ¶0083 applications, such as online conference meeting) while the video streams from the network conference are displayed on the conference display; (¶0031 sharing (e.g.,, video) (during) online meeting, ¶0032 display content; ¶0033 provide real; ¶0044 display the content, on screen) and transmit the screen shot to attendees of the network conference for displaying the screen shot to a plurality of attendee devices during the network conference. (¶0021 plurality of participant devices, attendee devices are configured to view/receive content submitted or shared by “presenter devices; ¶0062 screen shot was transmitted to the viewer's computer; ¶0076 shared visual region may be transmitted to the attendee devices).
Although Liu teaches the apparatus recited above, wherein Liu fails to expressly teach display, on a sidebar of the conference display, a plurality of conference applications during the network conference, select a conference application from the plurality of conference applications while maintaining the network conference and display the conference application runs on the sidebar of the conference display while the video streams from the network conference are displayed on the conference display.
Steven, however discloses, display, on a sidebar of the conference display, a plurality of conference applications during the network conference; (¶0003 web meeting/conferencing application; ¶0016 multiple icons; each icon references a function and/or feature—i.e., functionality—of the application; ¶0017 icons displayed in the sidebar UI; ¶0035 display  options during collaboration session) select a conference application from the plurality of conference applications while maintaining the network conference; (¶0016 selecting the icon; multiple icons; each icon references a function and/or feature—i.e., functionality—of the application; ¶0034 selecting  icon in the sidebar UI; ¶0035 application sharing, during collaboration session) display the conference application runs on the sidebar of the conference display  (¶0025 host or present the collaboration session, such as live meeting; ¶0029 conduct a collaboration session using an instance of the collaboration service program; ¶0030 provide sidebar UI, collaboration service program executing on the attendee computer; ¶0031 displaying a sidebar UI  on  computer; sidebar UI functions as a console i.e., an interface—through which the presenter or other user can conduct the collaboration session; sidebar UI to provide  view) while the video streams from the network conference are displayed on the conference display; (¶0005 meeting contents displayed on screen; ¶0025 computer is used to present session, live meeting).
Thus given the teaching of Stevens it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Stevens and Liu for One of ordinary skill in the art would be motivated to allow for displaying and selecting multiple applications via a sidebar user interface. One of ordinary skill in the art would be motivated to allow for providing conference participants status information regarding selected application. (See Stevens para 0017)
Although the combination of Liu and Stevens teach the method recited above, wherein the combination of Liu and Stevens fail to expressly teach capture a screen shot of a display window generated by the conference application during the network conference; 
Poel, however discloses, capture a screen shot of a display window generated by the conference application during the network conference; (¶0079 screen shots correspond to display screens that may be used during a conferencing session). 
Thus given the teaching of Poel it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Poel, Liu and Stevens for capturing a screenshot via sidebar during a conference session. One of ordinary skill in the art would be motivated to allow for real time document annotation with drawing tool. (See Poel para 0176)
As to claim 11, the combination of Liu, Stevens and Poel teach the apparatus recited in claim 10, wherein Liu further teaches the apparatus of claim 10, wherein the processor runs the client application to communicate with one or more attendees over at least one of a wired and wireless network during the network conference. (¶0020 number of participants interact (via) web conferences, online meetings; ¶0021 plurality of participant devices, attendee devices; ¶0027 communicating data over physical/wireless links coupled to the network). 
As to claim 12, the combination of Liu, Stevens and Poel teach the apparatus recited in claim 10, wherein Liu further teaches the apparatus of claim 10, wherein the processor receives user input to select the conference application from a plurality of installed conference applications. (¶0023 installed, applications; ¶0032 multiple applications; ¶0044 applications as selected; ¶0083 applications, such as online conference meeting).
As to claim 13, the combination of Liu, Stevens and Poel teach the apparatus recited in claim 10, wherein Liu further teaches the apparatus of claim 12, wherein the processor installs the plurality of installed conference applications from a network server. (¶0002 share applications supported by a network of servers; ¶0023 installed, applications; ¶0032 multiple applications; ¶0083 applications, such as online conference meeting).
As to claim 14, the combination of Liu, Stevens and Poel teach the apparatus recited in claim 10, wherein Liu further teaches the apparatus of claim 10, wherein the processor receives an application selector as user input and in response displays a list of the plurality of conference applications, and wherein the processor receives additional user input to select the conference application from the list. (¶0035 select the file pointer; ¶0049 select one or more applications; ¶0069 list may comprise one or more entries comprise an application name; ¶0083 applications, such as online conference meeting).
As to claim 15, the combination of Liu, Stevens and Poel teach the apparatus recited in claim 10, wherein Liu further teaches the apparatus of claim 10, wherein the conference application is configured as a web application that can be executed by a web browser. (¶0083 applications, such as online conference meeting; web browser-based applications)
As to claim 16, the combination of Liu, Stevens and Poel teach the apparatus recited in claim 15, wherein Liu further teaches the apparatus of claim 15, wherein the client application includes a version of a web browser and the processor runs the version of the web browser to running the client application as a web application. (¶0025 web server application (via) client computer; ¶0042 client browser, webserver; ¶0083 applications, such as online conference meeting; web browser-based applications).
As to claim 17, the combination of Liu, Stevens and Poel teach the apparatus recited in claim 10, wherein Liu further teaches the apparatus of claim 10, wherein the processor selects more than one conference application and runs the more than one conference application to display more than one application user interface, respectively. (¶0002 applications executed; ¶0017 displayed applications; ¶0049 select one or more applications; ¶0083 applications, such as online conference meeting).  
As to claim 18, the combination of Liu, Stevens and Poel teach the apparatus recited in claim 10, wherein Liu further teaches the apparatus of claim 10, wherein the processor captures and transmits the screen shot in response to a user activating a selector. (¶0035 allow a host/presenter, any other participant who has been given privileges to select the file pointer; ¶0036 selected content; ¶0044 screen are captured, transmitted to the viewer's computer, and displayed on the viewer's computer screen).
As to claim 19, Liu teaches a non-transitory computer readable medium on which are stored program instructions that, when executed by one or more processors, (¶0028 processors and memory, including various computer-readable media, may be used to store and execute program instructions) cause the one or more processors to perform operations of: participating in a network conference containing a plurality of attendee devices using a client application in a user's device; (¶0021 plurality of devices, participant devices, attendee devices; ¶0028 processors execute program instructions; ¶0030 online meeting, application, client; ¶0065 device participating in an online collaborative computing session, online meetings) displaying, on a conference display, video streams from the network conference on the user's device; (¶0025 deliver content; ¶0032 display  content; ¶0033 captured, video, unicast to the other participants; ¶0076 viewable portions of the presenter device that are  transmitted to attendee devices) running the conference application from the client application during the network conference, (¶0047 operating, application during a data conference; ¶0069 executing application; ¶0083 applications, such as online conference meeting) while the video streams from the network conference are displayed on the conference display; (¶0031 sharing (e.g.,, video) (during) online meeting, ¶0032 display content; ¶0033 provide real; ¶0044 display the content, on screen) and transmitting the screen shot to attendees of the network conference for displaying the screen shot to at least a portion of the plurality of attendee devices during the network conference. (¶0021 plurality of participant devices, attendee devices are configured to view/receive content submitted or shared by “presenter devices; ¶0062 screen shot was transmitted to the viewer's computer; ¶0076 hared visual region may be transmitted to the attendee devices).
Although Liu teaches the apparatus recited above, wherein Liu fails to expressly teach displaying , on a sidebar of the conference display, a plurality of conference applications during the network conference; selecting a conference application from the plurality of conference applications and displaying the conference application runs on the sidebar of the conference display  while the video streams from the network conference are displayed on the conference display.
Steven, however discloses,  displaying , on a sidebar of the conference display, a plurality of conference applications during the network conference; (¶0003 web meeting/conferencing application; ¶0016 multiple icons; each icon references a function and/or feature—i.e., functionality—of the application; ¶0017 icons displayed in the sidebar UI; ¶0035 display  options during collaboration session) selecting a conference application from the plurality of conference applications; (¶0016 selecting the icon; multiple icons; each icon references a function and/or feature—i.e., functionality—of the application; ¶0034 selecting  icon in the sidebar UI; ¶0035 application sharing, during collaboration session) displaying the conference application runs on the sidebar of the conference display (¶0025 host or present the collaboration session, such as live meeting; ¶0029 conduct a collaboration session using an instance of the collaboration service program; ¶0030 provide sidebar UI, collaboration service program executing on the attendee computer;  ¶0031 displaying a sidebar UI  on  computer; sidebar UI functions as a console i.e., an interface—through which the presenter or other user can conduct the collaboration session; sidebar UI to provide  view) while the video streams from the network conference are displayed on the conference display; (¶0005 meeting contents displayed on screen; ¶0025 computer is used to present session, live meeting).
Thus given the teaching of Stevens it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Stevens and Liu for One of ordinary skill in the art would be motivated to allow for displaying and selecting multiple applications via a sidebar user interface. One of ordinary skill in the art would be motivated to allow for using icons to represent applications and indicate application status. (See Stevens para 0017)
Although the combination of Liu and Stevens teach the method recited above, wherein the combination of Liu and Stevens fail to expressly teach capturing a screen shot of a display window generated by the conference application at the sidebar during the network conference.
Poel, however discloses, capturing a screen shot of a display window generated by the conference application at the sidebar during the network conference; (¶0079 screen shots correspond to display screens that may be used during a conferencing session; ¶0082 screen shot shared in a side bar; ¶0218 device presenting the screen shot; into a side bar window; ¶0247 captures the content; ¶0282 screen shot with window).
Thus given the teaching of Poel it would have been obvious to one of ordinary skill person in the art before the effective filing date of the claimed invention to combine the teachings of Poel, Liu and Stevens for capturing a screenshot via sidebar during a conference session. One of ordinary skill in the art would be motivated to allow for captured content to be added to a session queue. (See Poel para 0147)
As to claim 20, the combination of Liu, Stevens and Poel teach the medium recited in claim 19, wherein Liu further teaches the non-transitory computer readable medium of claim 19, wherein the program instructions cause the one or more processors to perform the operations of capturing and transmitting the screen shot in response to a user activating a selector. (¶0035 allow a host/presenter, any other participant who has been given privileges to select the file pointer; ¶0036 selected content; ¶0044 screen are captured, transmitted to the viewer's computer, and displayed on the viewer's computer screen).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456